Exhibit 10.10

FIRST AMENDMENT TO
EMPLOYMENT TERMS




THIS FIRST AMENDMENT TO EMPLOYMENT TERMS (this “First Amendment”), is entered
into as of November 28, 2012, by and between MPG Office Trust, Inc., a Maryland
corporation, MPG Office, L.P., a Maryland limited partnership (collectively, the
“Company”), and Jeanne M. Lazar (the “Employee”). Capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Employment Letter (as defined below).


WHEREAS, the Company and the Employee have entered into that certain
Employment Terms, effective as of February 15, 2012 (the “Employment Letter”);


WHEREAS, the Company and the Employee mutually desire to amend the
Employment Letter as set forth in this First Amendment.


NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Company and the Employee hereby amend the Employment Letter as
follows, effective as of the date first above written:


1.    The first sentence of Section 1 of the Employment Letter is hereby amended
and restated in its entirety as follows:


“Subject to the provisions for earlier termination provided in this letter, your
employment shall be for a term (the “Employment Period”) commencing on the
Effective Date and ending on December 31, 2013 (the “Expiration Date”).”


2.    This First Amendment shall be and is hereby incorporated in and forms a
part of the Employment Letter.


3.    All other terms and provisions of the Employment Letter shall remain
unchanged except as specifically modified herein.




[Signature Page Follows]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this First Amendment has been executed and delivered by the
parties hereto.
 
MPG OFFICE TRUST, INC.,
a Maryland corporation
 
 
 
 
 
 
 
By:
/s/ CHRISTOPHER M. NORTON
 
 
Name:
Christopher M. Norton
 
 
Title:
Executive Vice President,
General Counsel and Secretary
 
 




 
 
 
 
 
MPG OFFICE, L.P.,
a Maryland limited partnership
 
 
 
 
 
By: MPG Office Trust, Inc.
 
Its: General Partner
 
 
 
 
 
 
 
 
 
By:
/s/ CHRISTOPHER M. NORTON
 
 
Name:
Christopher M. Norton
 
 
Title:
Executive Vice President,
General Counsel and Secretary
 
 
 
 
 
 
 
 
 
EMPLOYEE
 
 
 
 
 
 
 
By:
/s/ JEANNE M. LAZAR
 
 
Name:
Jeanne M. Lazar











